Citation Nr: 0507033	
Decision Date: 03/10/05    Archive Date: 03/21/05	

DOCKET NO.  98-15 961A                       )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness, imbalance and poor coordination.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel







INTRODUCTION

The appellant is a veteran who had active military duty from 
July 1972 to July 1976, and from July 1978 to July 1982.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Oakland 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2002, the Board arranged for evidentiary development.  
When the case was returned to the Board, the Board was 
required to remand the appeal for initial consideration of 
this evidence by the RO, consistent with DAV v. Secretary of 
Veterans Affairs, 326 F. 3d 1339 (Fed. Cir. 2003).  In 
November 2003 the Board remanded the case for this purpose.  


FINDING OF FACT

Multiple VA and private examinations with diagnostic studies 
have failed to demonstrate that the veteran has any 
identifiable disability or pathology, including as due to 
aircraft fuel (JP-4) exposure, manifested by dizziness, 
imbalance and poor coordination,.  


CONCLUSION OF LAW

Service connection for a disability manifested by dizziness, 
imbalance and poor coordination is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation apply in the instant case.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist them 
in obtaining such evidence.  

A review of the claims folder reveals that the veteran was 
not provided formal notice of VCAA.  However, the appeal 
originated from a rating decision in 1998, (prior to 
enactment of VCAA in 2000).  The veteran has been notified of 
everything the VCAA requires, and has had ample opportunity 
to respond.  He is not prejudiced by any technical 
deficiencies in the manner in which notice was provided.  
While he was not advised of everything necessary prior to the 
rating on appeal, he is not prejudiced by any notice timing 
deficiency because he did receive full substantive notice 
(and ample opportunity to respond) prior to the last review 
by the RO and recertification of the case to the Board.  In 
the initial rating action and in subsequent statements of the 
case, he was advised of the evidence necessary to 
substantiate his claim, including that there must be evidence 
demonstrating he has disability or pathology to account for 
the subjective symptoms which he seeks to have service-
connected.  He has been advised that the evidence does not 
show such disability.  Following the November 2003 Board 
remand, he was specifically advised to submit any relevant 
evidence he may have in his possession.

The Board has arranged for additional evidentiary development 
including appropriate diagnostic testing, examination, and a 
medical advisory opinion, and arranged for initial RO 
consideration of such evidence.  The veteran's service 
medical records and all known available private and VA 
treatment records and examination reports have been secured.  
No further evidence that is pertinent, and outstanding, has 
been identified.    

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including organic diseases of the nervous system, 
which become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or when a diagnosis of chronicity 
may be legitimately questioned.  When chronicity in service 
is not supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  Careful review of the veteran's service medical 
records did not reveal any complaints, findings or treatment 
for symptoms of dizziness, imbalance or loss of coordination.  
The records do document his exposure to jet fuel (JP-4), and 
his DD Form 214 clearly indicates that his military 
occupational specialty was aircraft fuels.  In October 1979, 
the veteran was reported as having dry hands and JP-4 on his 
breath for which he was given a protective hand cream.  An 
October 1979 environmental health consultation found the 
veteran to be in good health, with only the notation of dry 
hands probably secondary to fuels.  On physical examinations 
for service separation from the veteran's two periods of 
service, in July 1976 and June 1982, his history each time 
included a response of "no" to questions about any history of 
dizziness or fainting spells.  

In August 1984, the veteran was seen privately with 
complaints of head and chest congestion and with a report of 
two weeks' dizzy spells which resolved.  There was no 
adenopathy, but the throat was mildly injected, and the 
veteran was hoarse and the tympanic membranes were retracted.  
The veteran was provided Sudafed for what was apparently a 
viral syndrome.  Medical records in 1988 do not include any 
complaints or findings relative to dizziness, imbalance, or 
poor coordination.  The veteran was evaluated for allergy 
with symptoms of chronic cough and recurring hoarseness.  He 
reported a lengthy history of tobacco use.  

In August 1995, private treatment records include an 
assessment of allergic rhinitis and asthma with multiple 
triggers, including environmental allergens and exercise.  In 
January 1996, the veteran, who had been participating in 
increasing workouts and physical activity, reported that he 
had "recently noticed some occasional dizziness at the end of 
a work out...."  In March 1996, the veteran reported trouble 
with weight loss; laboratory screening showed be markedly 
elevated TSH (thyroid-stimulating hormone -thyrotropin).  He 
was provided medication.

The veteran filed his initial claim seeking service 
connection for disability manifested by dizziness, lack of 
balance and incoordination in December 1997, over 15 years 
after he was finally separated from military service in 
July 1982.  

In September 1998, a private family physician wrote that he 
had been the veteran's doctor for some four years and that 
the veteran was recently seen with multiple complaints which 
he attributed to exposure to jet fuel during military 
service.  Physical examination showed the veteran to be in no 
acute distress, and neurologic examination was grossly within 
normal limits.  This physician was unable to assess any 
nuances of minor abnormalities to coordination during 
examination.  A screening laboratory study was unremarkable 
other than the need to adjust thyroid medication.  It was 
this physician's impression that the veteran had "subjective" 
coordination and imbalance problems which were hard to 
document.  This physician stated that it "is possible" that 
his exposure to jet fuel might be the cause of his subjective 
complaints.  He referred to an article in the Journal of 
Occupational and Environmental Medicine (JOEM).  

In July 1998, another private physician reported that the 
veteran presented with complaints of dizziness which he 
believed might be related to exposure to jet fuel.  Past 
medical history included a history of hypothyroidism but no 
history of diabetes, hypertension, seizure, stroke or 
migraine.  A current physical examination was "unremarkable."  
The physician found that the veteran's description of 
dizziness was suggestive of "labyrinthine origin,"  and 
opined that if the symptoms had been existing for 30 years 
and examination was unremarkable at present, he doubted that 
there was any intracranial pathology.  The veteran had 
provided this physician with an article relating jet fuel to 
a postural imbalance, and the physician indicated that he was 
not an expert on jet fuel, and supposed that it was 
"possible" that jet fuel could cause the veteran's symptoms.  

The veteran submitted a copy of a medical journal article 
discussing the effects of chronic low-level exposure to jet 
fuel on postural balance of Air Force personnel.  A study was 
performed which demonstrated a positive relationship between 
changes in postural balance variables and exposure to 
constituents of jet fuel under a number of postural balance 
test conditions.  An increased exposure level showed an 
increase in postural sway, implying poor postural balance.  
It was noteworthy that this study reported "JP-8 benzene" as 
the most significant exposure variable affecting postural 
balance.  

On VA neurological examination in July 2000, reflexes were 
present and within normal limits.  An MRI of the veteran's 
head in June 2000 was unremarkable for the veteran's age, and 
there was no evidence of demyelinating disease, infarcts, or 
other significant pathology.  Neurological physical 
examination was entirely within normal limits.  The 
conclusion that there were no diagnosed "chronic disorders 
manifest by dizziness...."  There was nothing to correlate with 
the history of jet fuel exposure.  It was pointed out that 
BAER testing was more sensitive and might demonstrate a 
problem not presently identified.  

On November 2002, BAER study (BAER is a diagnostic study for 
brain stem auditory evoked responses), the findings were 
reported to be entirely within normal limits.  After the 
veteran's appeal was returned to the RO, a repeat BAER 
examination was completed in January 2003, and was again 
interpreted as entirely normal.  The veteran's claims folder 
was subsequently reviewed, and in light of completely 
negative examinations and diagnostic studies, it was 
indicated that there was no disability or pathology resulting 
in dizziness, imbalance, and/or poor coordination.  

The threshold requirement that must be satisfied in any claim 
of service connection is that it must be shown that the 
veteran currently has the disability for which service 
connection is sought.  Here, the preponderance of the 
evidence is against a finding that the veteran has a chronic 
disability manifested by dizziness, imbalance and poor 
coordination.  Although he provides a 30-year history of 
these symptoms, which he attributes to exposure to jet fuel 
during service, neither his service medical records, nor any 
postservice treatment records/examination reports reflect a 
medical diagnosis of a chronic disability manifested by the 
subjective symptoms the veteran reports.  Moreover, the 
veteran's reports of chronic symptoms from service are 
somewhat rebutted by a 1984 report of a two-week history of 
dizzy spells and by a January 1996 report reporting recent 
note of some occasional dizziness at the end of a workout.  
Although the veteran is certainly competent to provide a 
description of subjective symptoms which he experiences, he 
is a layperson, without the medical training necessary to 
provide a competent opinion as to whether the subjective 
symptoms reflect chronic disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-494 (1992).

While two private physicians have suggested that symptoms 
such as the veteran reports might possibly be related to 
exposure to jet fuel, neither physician reported examination 
findings of related disability or abnormality.  

VA neurologic examination in July 2000 resulted in entirely 
normal findings with no identification of any disease or 
abnormality manifested by dizziness, imbalance, or poor 
coordination.  This examination involved extensive diagnostic 
studies, including MRI.  Subsequent BAER studies were also 
within normal limits.  In the absence of any competent 
evidence that the veteran now has the chronic disability, 
which he seeks to have service connected, the threshold 
requirement for establishing entitlement to the benefit 
sought is not met, and the appeal must be denied.  The 
veteran is advised that competent evidence (a medical 
diagnosis) that he does have such disability could provide a 
basis for reopening the claim.


ORDER

Service connection for a disability manifested by dizziness, 
imbalance and poor coordination is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


